Citation Nr: 1228854	
Decision Date: 08/22/12    Archive Date: 08/30/12

DOCKET NO.  05-24 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant (Veteran)


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from January 1995 to 
May 1999. 

This matter originally came before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2003 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Wichita, Kansas, which denied entitlement to the benefits currently sought on appeal.  (The Veteran's claims folder was subsequently transferred to the jurisdiction of the RO in Waco, Texas.)

The claim was previously remanded by the Board in September 2010 for further evidentiary development of obtaining any outstanding service treatment records and providing the Veteran a medical examination and opinion for PTSD.  This was accomplished, and the claim was readjudicated in a May 2012 supplemental statement of the case (SSOC).  For this reason, the Board concludes that it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

In October 2008, a travel Board hearing was held before a Veterans Law Judge who is not currently employed by the Board.  A transcript of this hearing is of record.  In June 2012, the Board sent the Veteran a letter informing her that the Veterans Law Judge who presided at the hearing in October 2008 is no longer employed by the Board and asking her if she wished to attend another hearing before a Veterans Law Judge who would render a determination in her case.  She was advised that if she did not respond within 30 days it would be assumed that she did not want another hearing.  The Veteran did not respond to the Board's letter.  

The Board notes that the Veteran submitted a statement regarding her claim which was received at the Board in July 2012.  In light of the Board's favorable decision, a waiver of initial RO consideration of this evidence is not required.  See 38 C.F.R. § 20.1304 (2011). 
FINDINGS OF FACT

1.  The Veteran did not engage in combat with the enemy during service.

2.  The Veteran has a current diagnosis of PTSD. 

3.  An in-service personal assault stressor occurred. 

4.  The Veteran's PTSD is due to the verified in-service personal assault stressor.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The claim of service connection for PTSD has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome noted above, no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection for PTSD

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Personality disorders are not disabilities for VA disability compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9 (2010).

Service connection for PTSD requires: medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  The applicable regulation requires that the in-service stressor or traumatic event involve actual or threatened death, serious injury, or a threat to the physical integrity of self or others and the person's response involve intense fear, helplessness, or horror.  See DSM-IV § 309.81 (4th ed. 1994).

If a claim for service connection for PTSD is based on allegations of in-service personal assault, evidence from sources other than a veteran's service records may corroborate a veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor and such evidence include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5).

The regulation specifically provides that VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than a veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5).

In adjudicating a claim for service connection for PTSD, the evidence necessary to establish the incurrence of a stressor during service to support a claim of entitlement to service connection for PTSD will vary depending on whether or not the Veteran was "engaged in combat with the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If it is determined through military citation or other supportive evidence that a veteran engaged in combat with the enemy, and the claimed stressors are related to combat, a veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence and no further development or corroborative evidence will be necessary, provided that the testimony is found to be satisfactory, that is, not contradicted by service records, and "consistent with the circumstances, conditions, or hardships of such service."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d),(f); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  To gain the benefit of a relaxed standard for proof of service incurrence of an injury or disease, 38 U.S.C.A. § 1154(b) requires that a veteran have actually participated in combat with the enemy.  See VAOPGCPREC 12-99.  

If it is determined that a veteran did not engage in combat with the enemy, or the claimed stressor is not related to combat, a veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  In such cases, the record must contain service records or other corroborative evidence which substantiates or verifies a veteran's testimony or statements as to the occurrence of the claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).


The Board notes all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

In this Veteran's case, the evidence does not show, nor does the Veteran allege, that she engaged in combat with the enemy during active service.  The Veteran has specifically stated that her claimed PTSD is not due to combat experiences, but is due to an in-service personal sexual assault.  The Board also finds that there is no objective evidence that the Veteran "engaged in combat with the enemy."  For this reason, 38 U.S.C.A. § 1154(b) is not applicable in the instant case.

The Veteran contends that she suffers from PTSD due to an episode of sexual assault in service.  In a July 2002 VA treatment record, the Veteran reported that she was sexually assaulted in service by a fellow service member in 1996 while stationed in Hawaii.  The service member subsequently became her supervisor, so she had to interact with him throughout her period of service.  

With regard to the first element necessary for a grant of service connection (medical evidence of PTSD), there are diagnoses of PTSD of record in accordance with DSM-IV criteria.  The first requirement for any service connection claim is competent evidence of existence of a current disability.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  A May 2004 VA Mental Health Evaluation listed Axis I diagnoses of major depressive disorder and PTSD due to military sexual trauma (MST).  The VA examiner noted a history of the Veteran being sexually assaulted in service.  A May 2005 VA Mental Health Outpatient Note reported diagnoses of major depressive disorder and PTSD.  

The second criteria for service connection for PTSD is credible supporting evidence that the claimed in-service stressor occurred.  Service treatment records, coupled with the Veteran's reported history of the in-service assault given during treatment, provide credible evidence of the occurrence of the claimed in-service stressor of being sexually assaulted by a fellow service member in 1996.  

As in this case, where the claim for service connection for PTSD is based on allegations of in-service personal assault, evidence from sources other than a veteran's service records may corroborate a veteran's account of the stressor incident.  The evidence of record in this case does not contain any reports from law enforcement authorities or rape crisis centers evidencing a sexual assault, and the Veteran does not contend that she made any such reports or that such records were created.  

There are service records reporting symptoms consistent with an in-service assault.  In a November 1997 service treatment record, the Veteran reported symptoms of depression and suicidal ideation.  In an April 1998 service treatment record, the Veteran reported symptoms of depression and insomnia.  The Veteran has also submitted statements from fellow service members concerning the alleged in-service sexual assault.  In a September 2002 statement, A.B., who served with the Veteran at Hickman Air Force Base in Hawaii, wrote that the Veteran had confided in him about the personal assault.  A.B. wrote that an investigation was not conducted, because the Veteran did not officially report the assault at that time.  

The Board finds the Veteran's statements concerning the occurrence and details of the alleged in-service assault to be credible.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Veteran has been very consistent in reporting the in-service personal assault event.  In December 2001, July 2002, 
April 2003, May 2004, and April 2005 VA treatment records, the Veteran's reporting of the in-service assault was consistent.  Based upon the weight of the evidence, the Board finds there is credible supporting evidence that the claimed in-service stressor of sexual assault occurred.  

The third criteria, a link, established by medical evidence, between current symptoms and an in-service stressor, is met in this case.  In the May 2004 VA Mental Health Evaluation, the VA examiner reported Axis I diagnosis of PTSD due to MST.  In a November 2010 VA PTSD examination, the VA examiner opined that because the Veteran's in-service assault did not meet the requirement for a traumatic event, the VA examiner could not diagnose PTSD.

The Board finds that the May 2004 VA opinion is competent and probative medical evidence because it is based on a factually accurate history.  Guerrieri v. Brown, 
4 Vet. App. 467, 470 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.").  The credibility and weight to be attached to this opinion is within the province of the Board.  Id.  The Board finds that the May 2004 VA Mental Health Evaluation is probative in this case.  It identifies a current diagnosis of PTSD based on a full psychiatric evaluation of the Veteran, meets the DSM-IV criteria for a psychiatric diagnosis, and relates the Veteran's diagnosed PTSD to her in-service stressor which was described in detail in the examination report.  As noted above, the stressor reported by the Veteran during the course of her VA treatment has been consistent and has been verified by objective findings in her service personnel records and service treatment records.

The Board finds that the November 2010 VA examiner's opinion concluding that the Veteran did not have a current diagnosis of PTSD that could be attributed to her service is of limited probative value.  The November 2010 VA examiner reported that the Veteran did not have an in-service stressor or a current diagnosis of PTSD; however, the Board has found that there is credible supporting evidence that the claimed in-service stressor of sexual assault occurred and that a May 2004 VA Mental Health Evaluation listed an Axis I diagnosis of PTSD due to MST.  
See Reonal at 461 (holding that the Board may reject a medical opinion based on an inaccurate factual basis as having no probative value).  

For these reasons, the Board finds that the weight of the competent evidence is at least in relative equipoise on the question of whether the Veteran's currently 
diagnosed PTSD is related to active service.  For these reasons, and with resolution of reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for PTSD are met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for PTSD is granted.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


